  Case 19-25280       Doc 22   Filed 11/20/19 Entered 11/21/19 11:28:15              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-25280
DeJuan P Thompson                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )
 ORDER ON ATTORNEY'S APPLICATION FOR COMPENSATION FOR REPRESENTING
                        CHAPTER 13 DEBTOR(S)

       IT IS HEREBY ORDERED that:

  Debtor(s) attorney is allowed fees up to the amount of $98.00 based on the estimated amount Chapter
13 Trustee has available to pay said fees following case dismissal. Trustee may pay a lesser sum if it is
determined that the full amount of said fee is not available.




                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: November 20, 2019                                           United States Bankruptcy Judge
